10

11

12

13

14

15

16

17

18

is

20

21

22

23

24

25

26

27

28

Case 3:19-cv-05655-RJB Document1-3 Filed 07/17/19 Page 1 of 19

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KITSAP

AYNA AMANDA MEPPELINK, Case No.: 17-2-00839-9
Plaintiff, in pro per

vs. AMENDED COMPLAINT RE: CLAIMS
R WR FORE
WILMINGTON SAVINGS FUND tee WRONGE UL CLOSURE,
VIOLATION OF REGULATION X OF
TRUST, trustee for PRETIUM DECLARATORY RELIEF and DAMAGES

MORTGAGE ACQUISITION TRUST;
SELENE FINANCE; and QUALITY LOAN
SERVICE CORP. OF WASHINGTON,

Defendants.

 

 

 

 

The plaintiff, by way of amendment to her complaint previously filed in this matter on
May 17, 2017, states as follows:
I. Identification of Parties.

1, Plaintiff Ayna Amanda Meppelink (“Plaintiff’) is a resident of Kitsap County,
Washington, and the owner of certain real property commonly referred to as 11700 Carriage
Place SE, Olalla, Washington 98359 (“the Property”).

2. Defendant Wilmington Savings Fund Society (“WSFS”), FSB, d/b/a/ Christiana Trust
is a division of WSFS Bank and a wholly owned subsidiary of WSFS Corporation,
incorporated in Delaware. Christiana Trust is the trustee for Pretium Mortgage Acquisition
Trust (“Pretium”), which is presumed to claim to be holder of a mortgage-backed security that
includes the deed of trust (sometimes referred to as “mortgage”) for the Property.

EXHIBIT "A"

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
1

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

26

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 2 of 19

(Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, trustee for Pretium Mortgage
Acquisition Trust henceforth will be collectively referred to as “Wilmington”. )

3. Defendant Selene Finance (“Selene”) is believed to be a residential mortgage servicing
company incorporated in Delaware, and agent for Wilmington,

4. Defendant Quality Loan Service Corp. of Washington (“QLS”) is incorporated in
Washington State and is the trustee responsible for administering the non-judicial foreclosure
of the Property on behalf of Wilmington.

Il. Jurisdiction and Venue

5. This court has jurisdiction over this action and these parties pursuant to RCW 2.08.010
and RCW 4.12.010.

6. Venue in this court is proper because the mortgage interest alleged by Wilmington
encumbers the Property situated in Kitsap County, Washington.

Ill. Statements of Fact

7. The Property is identified by Kitsap County as parcel number 6022-000-002-0009,

and is legally described as:

LOT 2, HIDDEN ACRES, ACCORDING TO THE PLAT RECORDED IN VOLUME 24
OF PLATS, PAGES 12, 13, AND 14, IN KITSAP COUNTY, WASHINGTON;
TOGETHER WITH AN EASEMENT FOR INGRESS, EGRESS AND UTILITIES AS
RECORDED UNDER AUDITOR’S FILE NO. 1113398, 7903090079, 7901050085,
7810030106 AND 8403130119.

8. On April 6, 2007, the Plaintiff obtained a loan to pay off two existing Countrywide
loans. The Deed of Trust (“DOT”) encumbering the Property recognizes Mortgage Electronic
Registration System (“MERS”) as the beneficiary and Kitsap Community Federal Credit
Union as the lender.

9. On April 17, 2007, ReconTrust Company, N.A. (“RT”) caused the recordings with the
Kitsap County Auditor of two Substitutions of Trustee and Full Reconveyances by RT and
MERS to RT. EXHIBIT A. These Substitutions of Trustee and Full Reconveyances
(“STFRs”) were void for the following reasons:

a. RT was both grantor and grantee on the STFRs; as a subsidiary of Bank of America

(“BOA”), RT could not be an independent trustee. Bradburn v. ReconTrust Company, et

al., No 11-2-08345-2.

b. Not ever having held the Note, MERS was not a lawful beneficiary and could not act

for the lender: MERS could neither lawfully appoint a trustee as defined in RCW

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 3 of 19

61.24.005(2), nor reconvey any interest in the Estate. Bain, et al. v. Mortg. Elec.
Registration Sys., et al., No. 86206-1,

c. The two loans Countrywide required Plaintiff to sign for in 2005, when Plaintiff
purchased the home, were merged on April 6, 2007, when Plaintiff refinanced the loan.
On April 17, 2007, the two loans the STFRs reference no longer existed.

d. The signatures on the STFRs of both Kathy Cochran (RT) and Maria Robledo
(MERS) are suspect, not only because they are exactly the same on both STFRs, so they
are either stamps or copied in, but also because Cochran and Robledo are known robo
signers according to, among other sources, the OC Forensic Examination (OC Forensic):

Forensic Examination of the Real Property Records and the Circuit Court Records,
Osceola County, Florida. Examination Conducted by DK Consultants, LLC, San
Antonio, Texas: July 14, 2014 - December 20, 2014. Report Issued: December 29,
2014. The full report is available online at:
https://www.osceolaclerk.com/Content/UploadedContent/Examination/OC_Forensic_
Examination. pdf

10. The Plaintiff made mortgage payments on the loan until late 2009. At that time she
was working with the former loan servicer, BOA, to modify the loan to provide a more
affordable payment.

11. On October 17, 2011, CoreLogic caused the recording with the Kitsap County Auditor
of an Assignment of Deed of Trust, with all beneficial interest and together with the Note(s),
by MERS to BOA (successor to Countrywide Home Loan Servicing), EXHIBIT B. This
Assignment of Deed of Trust and Note was void for the following reasons:

a. Not ever having held the Note, MERS could not lawfully assign the DOT “together

with the note” to BOA. Bain v. Metropolitan.

b. On May 3, 2009, BOA informed Plaintiff that Federal National Mortgage Association

(FNMA) had been the noteholder since shortly after the loan was originated in 2007,

although no recording of this appears to exist.

c. This Assignment was signed for MERS by “Cynthia Romo,” a known robo signer

whose signature was also fraudulently applied by other robo signers according to OC

Forensic Examination, previously mentioned. In 2012, the Romo signature appears on

assignments for both MERS and BOA. Plaintiff has collected as evidence thirteen (13)

other assignments bearing a “Cynthia Romo” signature, a number of which widely vary in

appearance. EXHIBIT C.

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

il

12

13

14

13

16

17

18

19

20

21

a2

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 4 of 19

d. The Assignment inaccurately states that the Assignee’s (BOA’s) address is “13150
Worldgate Dr, Herndon, VA 20170,” when in fact that is the address of a building the
Federal National Mortgage Association (“FNMA”) bought in 1993 and sold in 2018, This
was not the correct address of BOA in 2011, nor at any other time. The Worldgate address
appears for FNMA in the Assignment of Deed of Trust from FNMA to Wilmington,
recorded on May 6, 2016.

12. Between February 14, 2011, and July 15, 2013, the Plaintiff received at least four (4)
Notices of Intent to Accelerate the loan from BOA.

13. Loan servicing transferred from BOA to Seterus, effective April 1, 2015.

14, On May 1, 2015, CoreLogic Solutions caused the recording with the Kitsap County
Auditor of an Assignment of Deed of Trust, with all beneficial interest and together with the
Note, by BOA to FNMA, EXHIBIT D. The Assignment of Deed of Trust was void for the
following reasons:

a. The previous assignment by MERS to BOA, on October 17, 2011, was void.

b. On May 3, 2009, BOA informed Plaintiff that FNMA had been the noteholder since

shortly after the loan was originated in 2007.

c. During a telephone conversation, on November 18, 2010, Tanna Hicks, of the Office

of the CEO and President of BOA, informed Plaintiff that BOA was never in possession

of the original Note and Deed of Trust. Moreover, Hicks stated that, because of MERS, all
the original paperwork was destroyed sometime earlier.

d. Never lawfully having held the Note, BOA could not have assigned the Note to

FNMA.

15. On May 6, 2016, Meridian Asset Services caused the recording of an Assignment of
Deed of Trust, together with all beneficial interest and the Note, by FNMA to Wilmington.
EXHIBIT E. Plaintiff's loan was included in a pool of a “non-performing” loans, sold by
FNMA to Pretium. EXHIBIT F. The Assignment was signed by Bryan Sauer of Pretium
Mortgage Credit Partners (“Pretium MCP”) as attorney-in-fact for FNMA. This Assignment
of Deed of Trust was void for the following reasons:

a. The previous Assignment of Deed of Trust, with all beneficial interest and together

with the Note, on May 1, 2015, by BOA to FNMA was void. Hence, this Assignment of

Deed of Trust, together with all beneficial interest and the Note, by FNMA to

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

11

12

13

14

15

16

17

18

3

20

al

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 5 of 19

Wilmington, is also void. Wilmington is therefore not a lawful beneficiary.

b. Directly related to the above, in an undated, typed Note Allonge, FNMA also assigned

the Note to Wilmington. EXHIBIT G. The Allonge was purportedly signed by Steve

Allison of Pretium MCP, as attorney-in-fact for FNMA. The signature of Steve Allison on

the Note Allonge is suspect: it differs markedly from another “Steve Allison” signature on

the Assignment of Deed of Trust recorded in Skagit County on February 7, 2017,

EXHIBIT H.

16, Loan servicing transferred from Seterus to Selene, effective May 1, 2016.

17. On June 10, 2016, the Plaintiff received a loan modification application package from
Selene.

18. On June 22, 2016, the Plaintiff received a Validation of Debt Notice from Selene,
informing that Selene would assume the stated debt amount was valid unless Plaintiff
responded within thirty (30) days.

19.On July 15, 2016, Plaintiff sent Selene a Qualified Written Request (“QWR”)
disputing the debt, pursuant to the Real Estate Settlement Procedures Act (“RESPA”) 12
U.S.C. § 2605(e), EXHIBIT I.

20. On July 26, 2016, the Plaintiff received a Notice of Default and Intent to Accelerate
from Selene, dated July 20, 2016, EXHIBIT J. No Notice of Preforeclosure Options
(“NOPFO”), as required under RCW 61.24.031(1), had been sent to the Plaintiff by Selene
prior to this date.

21, On July 25 and August 1, 2016, the Plaintiff sent additional QWRs to Selene.

22. On September 6, 2016, the Plaintiff received a NOPFO from Selene. EXHIBIT K. The
NOPFO was significantly out of compliance with RCW 61.24.031(1)(c)(i-iv), because it was
missing certain required text and changes were made to the prescribed text. For example, the
word “beneficiary” appeared nowhere in Selene’s notice, and the servicer omitted or altered
the following required text:

a. “Ifyou filed bankruptcy or have been discharged in bankruptcy, this communication is

not intended as an attempt to collect a debt from you personally, but is notice of

enforcement of the deed of trust lien against the property. If you wish to avoid foreclosure
and keep your property, this notice sets forth your rights and options.” Selene completely
omitted this paragraph.

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

11

12

13

14

LS

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 6 of 19

b. “61.24-031(1)(c)(iii) A paragraph stating that a housing counselor may be available at
little or no cost to the borrower and that whether or not the borrower contacts a housing
counselor or attorney, the borrower has the right to request a meeting with the

c. “61.24-031(1)(c)(iv) A paragraph explaining how the borrower may respond to the

letter and stating that after responding the borrower will have an opportunity to meet with

his or her beneficiary...” Selene omitted the underlined text; “...in an attempt to resolve
and try to work out an alternative to the foreclosure” Selene changed the underlined text
to: “to assess your financial ability to modify or restructure the loan obligation or consider
other alternatives to foreclosure”; “...and that, after ninety days from the date of the letter,

a notice of default may be issued, which starts the foreclosure process.” Selene placed an

altered version of this underlined text at the bottom of the letter, in a section it called

“Following the Meeting,” thus separating this vital information from the required

paragraph and diminishing its impact.

23. On September 13 and September 26, 2016, the Plaintiff sent QWRs to Selene, in the
latter QWR requesting a “meet and confer” conference under RCW 61.24.031. EXHIBIT L.

24. On October 31, 2016, the Plaintiff received a letter, dated October 26, 2016, from the
McCarthy Holthus law firm (“MH”) in its capacity as agent for Selene, unilaterally directing
the Plaintiff to attend a meeting in Kitsap County on January 10, 2017. EXHIBIT M.

25. The Plaintiff responded by making several attempts to reschedule the meeting,
unilaterally set by MH for January, due to conflicting medical procedures she had scheduled.
MH acknowledged receiving this request on November 10, 2016, EXHIBIT N. However, MH
did not respond to the Plaintiff’s request to reschedule until February 7, 2017.

26. On January 11, 2017, the Plaintiff sent a QWR to Selene in response to its December
30, 2016 letter, thereby also informing Selene that she was still waiting for MH to reschedule
the meeting. EXHIBIT O.

27. On January 19, 2017, QLS caused the recording of a Power of Attorney (POA) in
which Selene (the servicer, named as grantor) granted Power of Attorney to Wilmington (the
purported Beneficiary, named as grantee). EXHIBIT P.

a. Since QLS caused the recording and the instructions on the document required that the

POA be returned to QLS after recording, QLS should have been well aware that the POA

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

14

12

13

14

15

16

17

18

19

20

2,

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 7 of 19

was defective and that the recording of same was negligent (RCW 9A.08.010).

b. While there is no legal requirement to record POAs, the recording of this POA

inaccurately gave notice to the public of a POA from Selene to Wilmington, et al.

c. Selene acted upon this POA as if it were valid and on February 27, 2017, appointed

QLS as Successor Trustee.

d. On March 25, 2019, when Plaintiff visited the Kitsap County Auditor’s office, the

recording officer could find no recording of a valid POA granted by Wilmington to

Selene, correcting the recorded POA of January 19, 2017.

28. On January 20, 2017, the Plaintiff received a Validation of Debt Notice, dated January
17, 2017, from QLS, informing her that QLS had “been instructed to commence foreclosure
proceedings” against Plaintiff's property and would assume the stated debt amount was valid
unless Plaintiff responded within thirty (30) days. EXHIBIT Q. The issuance of QLS’s
Validation of Debt Notice preceded the recording of QLS as successor trustee (on February
27, 2017) by forty-one (41) days, in violation of RCW 61.24.010(2).

29. On January 21, 2017, the Plaintiff responded to QLS’s Validation of Debt Notice
using a QWR format, disputing the debt, EXHIBIT R. The Plaintiff also requested that QLS
provide the names of the entity, department, and person who had instructed QLS to begin
foreclosure proceedings; she informed QLS that MH was still to set up the meeting: and, she
requested a full account history and the name of the original creditor and current holder of the
Note and Deed of Trust, informing QLS that Selene had refused to provide this information a
number of times.

30. In a letter dated January 30, 2017, Mr. McDonald of QLS referred the Plaintiff to
Selene for the information she had requested. EXHIBIT S. Mr. McDonald furthermore stated,
“The Trustee received information the loss mitigation meeting was held as scheduled but you
did not attend.” The source of this inaccurate information was not disclosed.

31. On February 2, 2017, after multiple attempts to send emails via QLS’s malfunctioning
website, Plaintiff called Mr. McDonald for clarification of his assertion that the meeting was
held but she did not attend, Mr. McDonald claimed that MH had provided that information.

32, On February 7, 2017, attorney Samuel Burton of MH sent Plaintiff an email citing
personnel changes at the firm as reason for the delay in responding. Attorney Burton proposed
to reschedule the meeting for the dates March 3 or April 3 through 5, 2017. EXHIBIT T

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 8 of 19

33. The Plaintiff responded to Mr. Burton by email on February 11, 2017, selecting April
5, 2017, as the meeting date. EXHIBIT U. No representative from MH subsequently
contacted the Plaintiff to change the meeting date she had been given the option of selecting.

34. On February 13, 2017, the Plaintiff responded in writing to Mr. McDonald’s letter of
January 30. EXHIBIT V. The Plaintiff referred to the conversation she had with Mr.
McDonald on February 2 and included a copy of Mr. Burton’s letter apologizing for the delay
in responding to Plaintiff's request to reschedule the meeting. The Plaintiff furthermore
questioned the legitimacy of QLS acting as the trustee.

35. On February 13, the Plaintiff received a letter from defendant Selene, dated February
9, 2017, incorrectly stating that the meeting had taken place on January 10, 2017, but that
Plaintiff failed to appear. EXHIBIT W.

36. On February 16, 2017, the Plaintiff emailed Mr. Burton, requesting that he intervene
and inform both Selene and QLS that: the January 10 meeting should have been cancelled (if
it was indeed actually held); MH was rescheduling the meeting: and, QLS should refrain from
taking any action. In a reply email, dated February 20, 2017, attorney Burton stated: “We are
in the process of scheduling another face to face meeting. My staff will reach out to you this
week to set that up.” EXHIBIT X. By March 13, 2017, MH had neither reached out to finish
setting up the meeting in regard to time and place, nor apparently informed either Selene or
QLS that the January 10 meeting should have been cancelled.

37, On February 27, 2017, ServiceLink Title Agency, Inc., caused the recording of an
Appointment of Successor Trustee, which Selene’s “Haley Pope” signed as attorney-in-fact
for Wilmington, thereby purportedly appointing QLS as successor trustee. EXHIBIT Y.

a. Because Selene was an unlawful attorney-in-fact acting for Wilmington, an improper

beneficiary, Selene had no authority to appoint a successor trustee: “Under the Deeds of

Trust Act, only a properly appointed trustee may conduct a nonjudicial foreclosure.

Moreover, only a proper beneficiary has the power to appoint a successor to the original

trustee named in the deed of trust.” Bavand v. One West Bank, F.S.B., 176Wn. App.475,

486, 309P. 3d 636 4 17 (2013).

b. Since the Assignment of Deed of Trust (recorded on May 6, 2016) together with all

beneficial interest and the Note(s) by FNMA to Wilmington was void, Wilmington was

and is not a “proper” beneficiary.

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

il

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 9 of 19

c. Thus, the Appointment of Successor Trustee by Wilmington’s agent Selene, signing

under a questionable or non-existing attorney-in-fact for Wilmington, is void.

d, There being no proper beneficiary, the servicer had no authority to appoint QLS as

Trustee or to direct QLS to foreclose (RCW 11.125.050).

38. On March 3, 2017, QLS initiated the nonjudicial foreclosure process by issuing a
Notice of Default prior to the scheduled meeting on April 5, 2017. EXHIBIT Z. The
Beneficiary Declaration was defective in that, in violation of RCW 61.24.031(9), it did not
include the “Foreclosure Loss Mitigation Form,” or any text which should have stated
whether or not a meeting had been requested and/or taken place. The meeting was not
mentioned. The Declaration was furthermore defective in that “Dawn Berry” signed the
Declaration as an employee of Selene and “Attorney-in-Fact” for Wilmington, even though
the POA recorded is from Selene to Wilmington.

39. The nonjudicial foreclosure process was initiated prior to the agreed-upon meeting in
violation of RCW 61.24.031.

40. The commencement of the nonjudicial foreclosure process at the same time the
Plaintiff was in negotiations with defendant Selene’s agent MH to “meet and confer”
constitutes a violation of federal law prohibiting the practice of dual-tracking.

41. To date, the meeting has not taken place.

42. On March 6, 2017, the Plaintiff received a second Validation of Debt Notice from
QLS.

43. On March 6, 2017, the Plaintiff sent Mr. McDonald of OLS a written demand for
retraction of the Notice of Default, informing QLS that the information the trustee had
received from Selene was inaccurate, as the meeting had not taken place. EXHIBIT AA. The
Plaintiff reminded Mr, McDonald that, on February 13, she had supplied him with the recent
correspondence from Mr. Burton regarding the rescheduling of the meeting.

44. By email dated March 7, 2017, Plaintiff informed attorney Burton that defendant QLS,
acting as trustee and at the direction of defendant Selene, had commenced the nonjudicial
foreclosure of Plaintiff's Property. The commencement was supposedly based upon a
statement from MH that the “meet and confer” had taken place on January 10, 2017, but
Plaintiff had failed to appear. In a reply email dated March 7, 2017, attorney Cruz Turcott of

MH stated, “I am writing to confirm that I received your message. I will investigate the

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 10 of 19

situation you described, and follow up with you as soon as I can.” EXHIBIT BB. However,
no follow-up occurred.

45. On April 10, 2017, QLS commenced the second phase of the nonjudicial foreclosure
process by mailing and recording the Notice of Trustee’s Sale (“NOTS”), scheduling a
Trustee’s Sale date of August 11, 2017. EXHIBIT CC.

46. On April 12, 2017, QLS caused a copy of the NOTS to be posted on Plaintiff's home.

47. The Plaintiff commenced this action on May 15, 2017, to stay the nonjudicial
foreclosure process, seeking a temporary injunction for that purpose.

48. By order dated September 8, 2017, the nonjudicial foreclosure process was stayed
pending further order of this court.

49. By order dated May 17, 2019, the Plaintiff was granted leave to amend her complaint
challenging the nonjudicial foreclosure process pursued by the defendants by presenting her
claims of wrongful foreclosure.

50. Defendant Wilmington failed to provide proof of a legitimate assignment of the Deed
of Trust for the Property, thus a clean chain of title, prior to the appointment of QLS as
successor trustee.

51. The actions of QLS, in commencing the nonjudicial foreclosure process by issuing the
Validation of Debt Notice and subsequently the Notice of Default and Notice of Trustee Sale
when QLS lacked authority to institute that process, are in violation of Chapter 61.24 RCW,
also known as the Deeds of Trust Act (“DOTA”). The DOTA requires strict compliance with
the nonjudicial foreclosure process due to the lack of judicial oversight.

52. The defendants’ failure to comply with the DOTA eliminates the possibility of seeking
reinstitution of a trustee’s sale date, following entry of a hypothetical order favorable to the
defendants, as permitted by RCW 61.24.130(3). The defendants’ nonjudicial process is
defective.

IV. First Amended Cause of Action—Defendant Wilmington Lacks Proof of Clean
Chain of Title to Deed of Trust Securing Plaintiff's Property.

1. Defendants Wilmington and Selene, or any of their successor agents, lack the ability to

 

provide proof of a clean chain of title through documentation of valid transfer of the original
Promissory Note and original Deed of Trust regarding the Property.

2. Defendants Wilmington and Selene, or any of their successor agents, cannot be
holders in due course as to the Plaintiff's Promissory Note per RCW 62A. 3-203(b), because

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
10

 
10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 11 of 19

defendants have not proven any of them became the holders of the original Note at the time of
the transfers,

3. Defendant Wilmington and Selene, or any of their successor agents, cannot acquire
rights of a holder in due course by a transfer, directly or indirectly, from a holder in due
course, as described in RCW 62A.3-302(2)(iii), if the transferee engaged in fraud or illegality
affecting the instrument. As signing agent for MERS and BOA, “Romo” should have known
of the defect consisting of the lack of proof of a clean chain of title to the Plaintiffs Note and
DOT at the time of the alleged transfer. Additionally, Pretium took the instrument with
“notice that the instrument is overdue or has been dishonored or that there is an uncured
default...”: Plaintiff's loan was included in a pool of a “non-performing” loans sold by
FNMA to Pretium in May 2016. This further prevents Wilmington from acquiring rights of a
holder in due course.

V. Second Amended Cause of Action—Plaintiff's CPA Cause of Action for
Violations of the DOTA Does Not Require Completion of a Foreclosure
Action by Defendants.

 

1. Even where there is no completed foreclosure sale and no allegation the plaintiff has
paid any foreclosure fees, it is possible for a plaintiff to suffer injury to business or property
caused by violations of the DTA that could be compensable under the Consumer Protection
Act (“the CPA”). Frias v. Asset Foreclosure Services et al, 334 P.3d 529, 537 (2014).

2. Because the CPA addresses "injuries" rather than "damages," quantifiable monetary
loss is not required. Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 57, 204 P.3d 885
(2009).'

3. The injury element can be met even where the injury alleged is both minimal and
temporary. Mason v. Mortgage American Inc., 114 Wn.2d 842, 854, 792 P.2d 142 (1990).

4. The McCarthy Holthus law firm representing defendant Selene, the loan servicing
agent acting on behalf of defendant Wilmington, failed to “meet and confer” with Plaintiff, as
statutorily required by RCW 61.24.031.

5. Following the unilateral scheduling by MH of the requested meeting by letter dated

 

1 Answer from Washington Supreme Court [En.Banc] to certification of questions from U.S. District Court
(W.D. Wash. 2013).

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
il

 
10

11

12

i3

14

15

16

17

18

18

20

21

22

23

24

25

26

at

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 12 of 19

October 27, 2016, Plaintiff sent a letter dated November 3, 2016, two emails on November 4
and one on November 7, 2016 seeking to reschedule that meeting, because she had medical
procedures scheduled which conflicted with the January 10, 2017, date.

6. MH acknowledged receiving the letter and the three email requests from Plaintiff in a
reply email dated November 10, 2016, indicating MH would “review and respond.”

7. On February 1, 2017, Plaintiff received a letter, dated January 30, 2017, from Robert
McDonald of defendant QLS acknowledging receipt of Plaintiff's QWR. This letter misstated
that the meeting she requested had taken place on January 10, 2017, but the Plaintiff failed to
attend.

8. On February 2, 2017, Plaintiff spoke by phone with Mr. McDonald and informed him
of the communications with MH about rescheduling the January 10, 2017, meeting. Copies of
correspondence confirming MH’s receipt of the request in November 2016 and MH’s promise
to respond were provided to Mr. McDonald.

9. The meeting was rescheduled for April 5, 2017, one of the dates offered by attorney
Burton of MH on February 7, 2017, and accepted by the Plaintiff on February 11, 2017.

10. On February 13, 2017, Plaintiff mailed a QWR directly to Mr. McDonald at defendant
QLS, explaining the earlier rescheduling correspondence with attorney Burton at MH; the fact
that the meeting on January 10, 2017, never took place; that defendant Selene had not
complied with earlier QWR requests for Selene to provide a full account history of Plaintiff's
loan; and, a request that QLS disclose the relationship between itself and the MH firm,
representing Selene.

11. A letter from defendant Selene, dated February 9, 2017, and received by Plaintiff on
February 13, 2017, confirmed that MH represented Selene. However, the letter misstated that
the meeting had taken place on January 10, 2017, but Plaintiff failed to appear.

12. In an email on February 16, 2017, Plaintiff called to the attention of attorney Burton
at MH that the letter from his client, defendant Selene, dated February 9, 2017, again
incorrectly stated that the meeting had taken place on January 10, 2017, but that Plaintiff
failed to appear. Plaintiff requested that attorney Burton inform his client, Selene, and
McCarthy Holthus’s agents that the January 10, 2017, meeting should have been cancelled (if
it was actually held), that Mr. Burton was rescheduling the meeting, and to inform QLS that it
should refrain from taking any further action.

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
12

 
i0

il

12

13

14

15

16

Le

18

ig

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 13 of 19

13. In a reply email dated February 20, 2017, attorney Burton stated, “We are in the
process of scheduling another face to face meeting. My staff will reach out to you this week to
set that up.” By March 13, 2017, Mr. Burton had still not set up the meeting, neither had he
apparently followed up on the Plaintiff's request that he contact Selene and intervene on
Plaintiff's behalf.

14, On March 3, 2017, defendant QLS commenced a nonjudicial foreclosure action
against Plaintiff by posting a Notice of Default, dated March 3, 2017, on the Property.

15. By email dated March 7, 2017, Plaintiff informed attorney Burton of MH that
defendant QLS, in its capacity as trustee, at the direction of defendant Selene (as agent for
defendant Wilmington) had commenced the nonjudicial foreclosure of Plaintiff's Property.
The commencement was based upon the claim by Selene that MH agents had informed the
servicer that the “meet and confer” had taken place on January 10, 2017, but Plaintiff failed to
appear.

16, In a reply email dated March 7, 2017, attorney Cruz Turcott of MH stated: “I...
confirm that I received your message. I will investigate the situation you described and follow
up with you as soon as I can. ...” However, no follow-up occurred,

17. Plaintiff has been injured in her business and property by being forced to consult with
attorneys to dispel uncertainty regarding the nature of the alleged debt the defendants claim
she owes.

18. Defendant Selene (as agent for defendant Wilmington) has refused to provide
information in response to Plaintiff's QWRs and to facilitate the meeting statutorily required
by RCW 61.24.031.

19. Defendant Selene (as agent for defendant Wilmington) has refused to cooperate with
Plaintiff and misrepresented the circumstances surrounding the rescheduled “meet and
confer.” The borrower, such as the Plaintiff in this situation, has suffered an injury to her
Property within the meaning of the CPA. Klem v. Washington Mutual Bank, 176 Wn.2d 771,
795, 295 P.3d 1179 (2013).

20, The name of this cause of action is irrelevant, however the historic cause of action

against interference with real property by a wrongful foreclosure is trespass on the case, a tort

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
13

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 14 of 19

that has deep support in the common law.”

VI. Third Amended Cause of Action—Selene’s Simultaneous Negotiations with
Plaintiff and Defendant’s Pursuit of a Nonjudicial Foreclosure, Constitutes “Dual
Tracking,” in Violation of Federal Law and a per se CPA Violation.

1. A beneficiary of a deed of trust to occupied residential real property in Washington is
required to give the trustee a Foreclosure Loss Mitigation Declaration signed under penalty of
perjury that, if a meeting was timely requested by the borrower, such a meeting was held “in
compliance with RCW 61.24.031.”

2. On September 26, 2016, less than thirty (30) days after receiving the NOPFO from
defendant Selene on September 6, 2016, Plaintiff mailed a QWR per RCW 61.24.031(1)(c)()
requesting a meeting with “the beneficiary.”

3. On October 31, 2016, the Plaintiff received a letter dated October 27, 2016, from MH,
as agent for Selene, unilaterally directing the Plaintiff to “meet and confer” in Kitsap County
on January 10, 2017.

4. By letter dated November 3, 2016, and three emails dated November 4 and 7, 2016,
Plaintiff explained that medical commitments on and around January 10, 2017, necessitated
rescheduling the meeting. On November 10, 2016, MH acknowledged receiving this letter and
emails, and stated, “We will review and respond.”

5. On February 7, 2017, more than ninety (90) days after the letter was sent by Plaintiff,
attorney Samuel Burton of MH offered to reschedule the loss mitigation meeting. April 5,
2017, one of the dates offered by attorney Burton, was accepted by the Plaintiff in her reply
email on February 11, 2017.

6, Emails between attorney Burton and the Plaintiff on February 16 and 20, 2017,
confirmed that MH, as agent for defendant Selene, was aware that the meeting had not taken
place and was to be rescheduled. Plaintiff requested that attorney Burton make Robert
McDonald of defendant QLS aware of the rescheduling of the meeting, and inform Mr.
McDonald that the meeting had not taken place.

7. The March 3, 2017, Notice of Default signed by Carlos Guerrero of defendant QLS
identifies as an attached document the “Beneficiary or Authorized Agent’s Foreclosure Loss

 

* David K. DeWolf and Keller W. Allen, 16 Washington Practice Series, Tort Law and Practice §3:8, (4th ed.
2013).

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
14

 
10

il

12

13

14

i5

16

iL?

18

19

20

21

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 15 of 19

Mitigation Form,” declaring compliance with RCW 61.24.030. The attached “Declaration of
Beneficiary,” dated February 13, 2017, is signed by Dawn Berry “as an employee” of
defendant Selene. The document states that Selene is acting on behalf of defendant
Wilmington, et al. Although signed under penalty of perjury, this declaration makes no
mention of the above statute, nor of RCW 61.24.031(9), which requires the inclusion of the
“Foreclosure Loss Mitigation Form,” or equivalent text stating whether or not a meeting had
been requested and/or taken place.

8. Defendant Selene, as agent for defendant Wilmington, was not authorized to appoint
defendant QLS as trustee and to instruct QLS to commence the nonjudicial foreclosure
process, because RCW 61.24.031 had not been complied with.

9. Defendant QLS was not authorized to serve the Notice of Default and commence the
nonjudicial foreclosure action, because the required meeting with the Plaintiff had not
occurred.

10. Promissory estoppel requires five elements: (1) A promise which (2) the promisor
should reasonably expect to cause the promisee to change her position and (3) which does
cause the promisee to change her position (4) justifiably relying upon the promise, in such a
manner that (5) injustice can be avoided only by enforcement of the promise. Seattle First
Nat'l Bank v. Siebol, 64 Wn.App 401, 408, 824 P.2d 1252 (Div. III, 1992).

11. Plaintiff repeatedly requested financial information from these defendants in the form
of QWRs to establish the arrears and balance owing on the loan obligation. By continuing
with meeting negotiations and, concurrently, commencing the nonjudicial foreclosure process
these defendants engaged in “dual tracking.” Injustice can only be avoided by striking the
nonjudicial foreclosure action directed by defendants.

12, Dual-Tracking is a prohibited lender practice by subsection 1024.41(g) of Regulation
X (effective January 10, 2014).* By submitting the loan modification application package to
Plaintiff on June 10, 2016, and subsequently failing to provide the requested information to
Plaintiff, defendants Selene and Wilmington, et al., violated the above subsection by
instructing defendant QLS to issue the Notice of Default. Defendants Selene and

 

3 RESPA (12 U.S.C § 2601 et seq).

AMENDED COMPLAINT AYNA MEPPELINKE, PLAINTIFF
15

 
10

11

12

13

14

15

16

17

18

is

20

ai

22

23

24

25

26

27

28

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 16 of 19

Wilmington’s collective actions constitute “dual tracking.”

13. Defendant Selene, in its capacity as agent for defendant Wilmington, deliberately
misrepresented that the requested meeting with Plaintiff had occurred on January 10, 2017.
This misstatement, made under penalty of perjury, failed to comply with RCW 61.24.030(9).

14. The collective actions of defendants Selene, Wilmington, and QLS have caused the
Plaintiff to incur injury to her real property, resulting in damages in amounts to be determined
at trial.

15. To prevail in a private Washington CPA claim, a plaintiff must prove an unfair or
deceptive act or practice that occurs in trade or commerce, affects the public interest, and
causes injury to a person's business or property. Panag v. Farmers Ins. Co. of Wash., 166
Wn.2d 27, 37, 204 P.3d 885 (2009)citing Hangman Ridge Training Stables, Inc. v. Safeco
Title Ins. Co., 105 Wn.2d 778, 784, 719 P.2d 531 (1986).

16. Violations of the above state and federal laws and regulations by these defendants
constitute per se violations of the Washington Consumer Protection Act. RCW
61.24.135(2)(c).

Vil. Fourth Amended Cause of Action—OLS’s Refusal to Investigate Plaintiff's
Statement that No Meeting Had Taken Place, as a Precondition to Commencement
of the Nonjudicial Foreclosure Process, is a Breach of This Trustee’s

Fiduciary Duties Owed Plaintiff.
1. One of the three goals of the DTA is to “prevent wrongful foreclosure.” (Cox v.
Helenius, 693 P.2d 683, 686 (Wash. 1985).
2. A trustee must be impartial and not controlled by the beneficiary. Kem v. Washington
Mutual Bank, 176 Wn.2d 771, 795, 295 P.3d 1179, 1188 (2013).

3, One of several specific duties that Washington trustees owe the grantor, such as the

 

Plaintiff in this case, includes giving proper statutory notices, such as the notice of default.
RCW 61.24.030(9).

4. The information the Plaintiff provided to defendant QLS, that the meeting had not
occurred as required by statute, was sufficient to put QLS on notice that the prerequisites for
commencing the nonjudicial foreclosure process were lacking.

5. Defendant QLS’s election to commence the nonjudicial foreclose process despite
receipt of copies of emails between Plaintiff and attorney Burton of MH regarding the intent
to reschedule the meeting for April 5, 2017, constitutes a breach of the trustee’s duties owed
the Plaintiff.

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF

 
~

 

 

Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 17 of 19

VIL. Fifth Amended Cause of Action—The Wrongful Commencement of a
Nonjudicial Foreclosure Must Be Set Aside.

1. RCW 61.24.010 creates a duty and a corresponding right. “The trustee or successor
trustee has a duty of good faith to the borrower, beneficiary, and grantor.” RCW 61.24.010(4),

2. Issuing the Notice of Default and the Notice of Trustee’s Sale without proof of
compliance with RCW 61.24.030(9) renders this non-judicial foreclosure process flawed.
Chapter 61.24 RCW requires strict compliance with the Statutory requirements of the DOTA,
because there is no judicial oversight of the trustee’s conduction of the process and sale.
Electing to commence the nonjudicial foreclosure without investigating, by contacting
attomey Burton of MH, whether or not the requested meeting had taken place, constitutes a
lack of due diligence on the trustee’s part and a material defect which negates the process,

3, Simply resetting the foreclosure sale date within 45 days of issuance of a hypothetical
post-Summary Judgment Order per RCW 61.24.130(3) does not correct the defect.

4. Plaintiff is entitled to the relief of cancellation of this foreclosure.

IX. Amended Prayer For Relief
WHEREFORE Plaintiff prays for relief as follows:

1. A declaratory judgment determining that the collective actions of defendants Selene
and Wilmington warrant setting aside the pending foreclosure action against Plaintiff, as
being in violation of the Washington CPA, resulting in injury to Plaintiff's real property, in an
amount to be proven at trial;

2. A declaratory judgment determining that defendant QLS, as trustee, breached its duty
of good faith to the plaintiff, to the degree that the entire foreclosure process must be negated;

3. For attorney fees and costs as the Court deems proper;

4, For such other and further relief to Plaintiff as might be just and equitable.

I, Ayna Amanda Meppelink, hereby declare under penalty of perjury under the laws of
the State of Washington that the above statements are true and correct.

Signed in Olalla, Washington, on
Tuan, wu 2014 Bhs. A. Noppel./.
~ Aynd A. Meppelink

11700 Carriage Place SE
Olaila, WA 98359
(360) 895-0675

AMENDED COMPLAINT AYNA MEPPELINK, PLAINTIFF
17

 
Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 18 of 19

LIST OF EXHIBITS —- AYNA MEPPELINK vs. WILMINGTON, et al; CASE NO. 17-2-00839-9
AMENDED COMPLAINT

A

—~ fF Oa 32 © YO A

tH

yO? O ZZEH -R

wo

<a 4

April 17, 2007, ReconTrust recording of two Substitutions of Trustee and Full
Reconveyances by RT and MERS to RT.

October 17, 2011, CoreLogic recording of Assignment of DOT by MERS to BOA.
Thirteen (13) assignments bearing questionable “Cynthia Romo” signatures.

May 1, 2015, CoreLogic recording of DOT by BOA to FNMA.

May 6, 2016, Meridian recording of DOT by FNMA to Wilmington.

May 2016, Plaintiff's loan in pool sold by FNMA to Pretium.

Undated Note Allonge: FNMA to Wilmington, signed by “Steve Allison.”
February 7, 2017, “Steve Allison” signature on Assignment DOT, Skagit County.
July 15, 2016, Plaintiff's QWR to Selene disputing debt.

July 26, 2016, Notice of Default and Intent to Accelerate by Selene, dated July 20.
September 6, 2016, defective NOPFO by Selene.

September 26, 2016, Plaintiff's QWR to Selene requesting meeting.

October 31, 2016, letter from McCarthy Holthus setting January 10 meeting.
November 10, 2016, MH acknowledgment of Plaintiff's request to change meeting date.
January 11, 2017, Plaintiff's letter to Selene re. MH rescheduling meeting.

January 19, 2017, recorded POA by Selene to Wilmington.

January 20, 2017, Validation of Debt Notice from QLS.

January 21, 2017, Plaintiff's response to Validation of Debt Notice, disputing debt.
January 30, 2017, QLS letter claiming meeting was held but Plaintiff did not attend.
February 7, 2017, MH’s email apologizing and proposing meeting dates.

February 11, 2017, Plaintiff's response to MH, selecting April 5 meeting date.

February 13, 2017, Plaintiff's letter to QLS re. meeting and legitimacy of QLS.

AMENDED COMPLAINT-LIST OF EXHIBITS- 1 AYNA MEPPELINK, PLAINTIFF
Case 3:19-cv-05655-RJB Document 1-3 Filed 07/17/19 Page 19 of 19

February 13, 2017, Selene’s letter claiming Plaintiff failed to attend the meeting.
Xx February 16, 2017, Plaintiff's email to MH and Burton’s February 20 response.
February 27, 2017, ServiceLink recording: Selene appoints QLS Successor Trustee.
Z March 3, 2017, OLS’s Notice of Default served on Plaintiff prior to meeting.
AA March 6, 2017, Plaintiff ‘s demand to QLS to retract NOD.
BB March 7, 2017, Plaintiff's emai! to MH’s Burton and Turcott’s response.

CC April 10, 2017, QLS’s recording of Notice of Trustee Sale.

1, Ayna A. Meppelink, declare under penalty of perjury, under the laws of the State of
Washington, that the above-listed exhibits submitted into evidence are true and correct copies of
the original documents.

Signed in Olalla, Washington, on

Date: Tame ctO 201g Argan A, Moog,

Ayna A. Meppelink

AMENDED COMPLAINT-LIST OF EXHIBITS- 2 AYNA MEPPELINK, PLAINTIFF
